 Case 2:18-cv-13737-DML-DRG ECF No. 8, PageID.27 Filed 12/20/18 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

JESSICA PAGE WEBER,

                Plaintiff,                                    Case Number 18-13737
v.                                                            Honorable David M. Lawson

JANE DOE,

                Defendant.
                                                /

             ORDER DENYING MOTION TO SEAL AND DISMISSING CASE

        On November 30, 2018, the plaintiff filed her pro se complaint alleging that the defendant,

in her capacity as an employee of State Farm Mutual Auto Insurance Company, breached the

settlement agreement entered into by the parties on March 29, 2018. Presently before the Court is

the plaintiff’s motion to seal the case and notice of voluntary dismissal. The Court has reviewed

the plaintiff’s request to place the case under seal and finds that she has not stated any grounds to

justify the wholesale closure of all filings in this case.

        Parties desiring to file court papers under seal face a formidable task in overcoming the

presumption that court filings are open to public inspection. In re Knoxville News-Sentinel Co.,

723 F.2d 470, 476 (6th Cir. 1983). “Unlike information merely exchanged between the parties,

‘[t]he public has a strong interest in obtaining the information contained in the court record.’”

Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299, 305 (6th Cir. 2016)

(quoting Brown & Williamson Tobacco Corp. v. FTC, 710 F.2d 1165, 1180 (6th Cir. 1983)).

“[T]he public is entitled to assess for itself the merits of judicial decisions,” and, thus, “‘[t]he

public has an interest in ascertaining what evidence and records the District Court [has] relied upon

in reaching [its] decisions.’” Ibid. (quoting Brown, 710 F.2d at 1181).
 Case 2:18-cv-13737-DML-DRG ECF No. 8, PageID.28 Filed 12/20/18 Page 2 of 3




       “The courts have long recognized, therefore, a ‘strong presumption in favor of openness’

as to court records,” and the “burden of overcoming that presumption is borne by the party that

seeks to seal them.” Shane Group, 825 F.3d at 305 (citing Brown, 710 F.2d at 1179; In re Cendant

Corp., 260 F.3d 183, 194 (3d Cir. 2001)). “The burden is a heavy one: ‘Only the most compelling

reasons can justify non-disclosure of judicial records.’” Ibid. (quoting Knoxville News, 723 F.2d

at 476). And, “even where a party can show a compelling reason why certain documents or

portions thereof should be sealed, the seal itself must be narrowly tailored to serve that reason.”

Ibid. (citing Press-Enterprise Co. v. Super. Ct. of Cal., 464 U.S. 501, 509-11 (1984)). “The

proponent of sealing therefore must ‘analyze in detail, document by document, the propriety of

secrecy, providing reasons and legal citations.’” Id. at 305-06 (quoting Baxter, 297 F.3d at 548).

The “district court that chooses to seal court records must set forth specific findings and

conclusions ‘which justify nondisclosure to the public’ . . . even if neither party objects to the

motion to seal.” Id. at 306 (quoting Brown, 710 F.2d at 1176). This latter obligation begins,

however, with the parties, who must furnish those good reasons to the Court initially when making

their sealing request. The plaintiff has failed to do so here.

       The plaintiff’s motion to seal also included a notice of voluntary dismissal of her claims in

this matter. The defendant has not answered or otherwise responded to the complaint. The Court

therefore will dismiss the case. Fed. R. Civ. P. 41(a)(1)(A)(i).

       Accordingly, it is ORDERED that the plaintiff’s motion to seal case (ECF No. 6) is

DENIED.

       It is further ORDERED that the case is DISMISSED.

                                                                 s/David M. Lawson
                                                                 DAVID M. LAWSON
                                                                 United States District Judge




                                                     -2-
 Case 2:18-cv-13737-DML-DRG ECF No. 8, PageID.29 Filed 12/20/18 Page 3 of 3




Date: December 20, 2018


                                      PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was
                   served upon each attorney or party of record herein by
                   electronic means or first class U.S. mail on December 20, 2018.

                                              s/Susan K. Pinkowski
                                              SUSAN K. PINKOWSKI




                                                     -3-
